DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/23/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-8 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings are acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a first unit that includes a first…” in claim 1.
“a second unit that includes a second…” in claim 1.
“an accommodating portion that is provided…” in claim 1.
“a wide portion that has a width…” in claim 2.

10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “a first unit” corresponds to “lower unit 12”.  ‘The lower unit 12 is an example of a first unit, and has a substantially trapezoidal shape with the +Y side as an upper bottom and the —-Y side as a lower bottom when viewed from the X-axis direction. An upper portion of the lower unit 12 on the +Z side is inclined toward a front
lower side. (See Applicant’s Drawing, Figs. 1-4, lower unit 12 and Applicant’s Specification, Para. [0044]).

(b)       Claim 1: “a second unit” corresponds to “upper unit 14”.  ‘As shown in FIG. 1, the upper unit 14 is an example of a second unit, and is pivotably connected to the lower unit 12 via the hinge portion 42. (See Applicant’s Drawing, Figs. 1-4, upper unit 14 and Applicant’s Specification, Para. [0057]).

(c)       Claim 1: “an accommodating portion” corresponds to “the accommodating portion 80”.  ‘As shown in FIG. 4, the accommodating portion 80 is
provided in the lower unit 12 and the upper unit 14. In addition, the accommodating portion 80 accommodates an FFC 72 and a GND harness 94 to be described later. Note that the "accommodation" in the present embodiment is not limited to a state in which the FFC 72 and the GND harness 94 are entirely accommodated in the accommodating portion 80, and also includes a state in which a part of each of the FFC 72 and the GND harness 94 is accommodated in the accommodating portion 80 and the remaining part is exposed. Specifically, the accommodating portion 80 includes, for example, a lower accommodating portion 82 and an upper accommodating portion 92. The accommodating portion 80 is provided with a support member 83 (FIG. 8). (See Applicant’s Drawing, Fig. 4, accommodating portion 80 and Applicant’s Specification, Para. [0071]).

(d)       Claim 2: “a wide portion” corresponds to “widened portion 98”.  ‘The widened portion 98 is an example of a wide portion…A central portion of the linear portion 96 in the A-axis direction is formed integrally with the widened portion 98. In addition, a core wire 97 for grounding is provided in the linear portion 96. The core wire 97 is connected from the terminal portion 95A to the terminal portion 95B via the linear portion 96. Note that the core wire is not provided in the widened portion 98. (See Applicant’s Drawing, Figs. 3-4 and 7, widened portion 98 and Applicant’s Specification, Para. [0094] and [0098]).

11.	Dependent claims 3-8 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

12.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariyama (US PAT. No. 5,162,845).

	Referring to Claim 1, Ariyama teaches an image reading apparatus (See Ariyama, Fig. 1, Image Forming Unit 1) comprising:
a first unit (See Ariyama, Fig. 1, Unit 1 (1a, 1b, 1c)) that includes a first substrate portion (See Ariyama, Fig. 1, Support Section 3f of Support Unit 3, Col. 4 lines 17-20, The units 1a-1c and 2-2c are supported by a support 3 wherein support sections 3a-3f are vertically provided for independently support each one of these units.);
a second unit (See Ariyama, Fig. 1, Paper Transport Unit 2 (2a, 2b,21c)) that includes a second substrate portion (See Ariyama, Fig. 1, Support Section 3d of Support Unit 3, Col. 4 lines 17-20, The units 1a-1c and 2-2c are supported by a support 3 wherein support sections 3a-3f are vertically provided for independently support each one of these units.) and is pivotably connected to the first unit (See Ariyama, Figs. 26 and 27, Col. 8 lines 52-61, image forming unit 1a at the lower stage, a paper transport unit 2 and an image forming unit 1b at the upper stage are stacked as shown in FIGS. 26 and 27, they are pivotally retractably supported in the horizontal direction by a rotation support means disposed at an angle section. The rotation support means 75 is composed of pivot sections 76a, 76b, 77 provided at one angle section of each unit 1a, 2 and 1b and they can be mutually connected and fitted.);
a signal wiring member (See Ariyama, Fig. 9, Arc Rack 34) that has flexibility and couples the first substrate portion and the second substrate portion to each other (See Ariyama, Fig. 4, Arc Rack 34, Col. 5 line 68 and Col. 6 lines 1-16, FIG. 4 shows a condition when the upper space of the lowermost image forming unit la is opened and a jam clearing or maintenance operation is conducted by opening its upper frame. In the exemplified drawing of FIG. 9, the retracted support section 3e is held by the arc rack 34 and the pinion 37 with the one-way engaging claw 38, however, it may also be arranged, as shown in FIG. 10, to provide a damper 41 between the upper support section 3e and the lower support section 3b to energize the support section 3e upward with a force balanced between the weight of the upper support sections 3e and 3f with further with further arrangement of a releasing lever 45 of an engaging claw 43 urged by a spring 44 at a passive engaging section 42 so that the upper and lower sections 3e and 3b are locked when they are stacked.);
a ground wiring member (See Ariyama, Figs, 7-10, End 28a-28b)  that has flexibility and couples the first substrate portion and the second substrate portion to each other (See Ariyama, Figs. 7-10, Regulating wire 28), Col. 5 lines 31-40, one end 28a of a regulating wire 28 is fixed to the lower leading end of the uppermost support section 3f as illustrated in FIGS. 7 and 8. The regulating wire 28 is extended downward winding each guide roller 29 provided on the upper and lower leading end portions of each support section 3e-3b and the guide roller 30 provided on the lowermost support section 3a (for simplifying the drawings, support sections 3d and 3c are omitted in FIGS. 7 and 8 and also in FIGS. 9 and 10);
an accommodating portion (See Ariyama, Figs. 11-14, Support Unit 46) that is provided in at least one of the first unit and the second unit and accommodates the signal wiring member and the ground wiring member (See Ariyama, Figs. 11-12, Col. 6 lines 56-67, A support unit 46 in this embodiment is provided with guide support plates 47 erected on both sides of each image forming unit 1a-1c and each paper transport unit 2a-2c vertically stacked. In the guide support plates 47, inclined guide grooves 49 are formed to engage with engaging shafts 48 projected on one end of both sides of each unit, from a paper transport unit 2a at the second stage to upper units. Between each unit and the guide support plate 47, a stop lever 50 is movably vertically mounted along the lower edge of the inclined guide groove 49 and is energized upward with a spring 51 as shown in FIG. 15),
wherein a length of the ground wiring member in a width direction is larger than a length corresponding to a gap between the accommodating portion and the signal wiring member in the width direction (See Ariyama, Figs. 7 and 8, Col. 5 lines 40-45, The other end 28b of the regulating wire 28 is connected to a spring 31 and is elastically held. At this end 28b of the regulating wire 28, an engaging piece 32 is fixed and a stopper 33 is also provided for engaging with the spring 31 when it is extended for a predetermined length.).

	Referring to Claim 2, Ariyama teaches the image reading apparatus (See Ariyama, Fig. 1, Image Forming Unit 1) according to claim 1, wherein 
the ground wiring member (See Ariyama, Figs, 7-10, End 28a-28b of Regulating wire 28) includes:
a narrow portion (See Ariyama, Fig. 1, 4, 6, 6, Support Unit 3);
a wide portion (See Ariyama, Figs. 5-6, Support Tray 27) that has a width larger than a length corresponding to a width of the narrow portion in the width direction (See Ariyama, Col. 5 lines 8-14, In each support tray 27, there is provided a slot 27b for guiding a sheet discharged from the image forming unit 1 or paper transport unit 2 on the lower stage to the unit supported by the support tray 27. Each support tray 27 is further provided with a side wall 27a which is in contact with a side plane of a unit to be supported at the edge on the side of the fulcrum 26.).

	Referring to Claim 3, Ariyama teaches the image reading apparatus (See Ariyama, Fig. 1, Image Forming Unit 1) according to claim 2, wherein 
the wide portion is formed integrally with the narrow portion and is widened in the width direction from the narrow portion (See Ariyama, Col. 5 lines 14-25, On the upper surface of each support tray 27 and the lowermost support section 3a, protrusions 27c are provided to engage with concave sections provided on the bottom plane of each unit. The position of each image forming unit 1 and each paper transport unit 2 are firmly set with the side wall 27a and protrusions 27c. The side wall 27a and protrusions 27c are provided at the positions where the paper transport path of each unit 1 and 2 can be accurately connected when each support section 3a-3f is set to each image forming unit 1 and paper transport unit vertically stacked as illustrated in FIG. 1.).

Referring to Claim 4, Ariyama teaches the image reading apparatus (See Ariyama, Fig. 1, Image Forming Unit 1) according to claim 2, wherein 
the narrow portion is a linear member (See Ariyama, Figs. 1 and 5-6, Col. 5 lines 1-7, In a support unit 3, as shown in FIGS. 5 and 6, the upper and lower edges of base end portion in each support section 3a-3f are pivotally supported with a fulcrum 26 so that the upper support section may be pivotally retracted upward, and each support section 3b-3f from the second stage is provided with a support tray 27 for supporting each unit.), and 
the wide portion is a plate-shaped member which is provided separately from the linear member and has a width larger than a length of the narrow portion in the width direction, and in which a plurality of hole portions through which the narrow portion is inserted are formed (See Ariyama, Figs. 5-6, Col. 5 lines 8-18, In each support tray 27, there is provided a slot 27b for guiding a sheet discharged from the image forming unit 1 or paper transport unit 2 on the lower stage to the unit supported by the support tray 27. Each support tray 27 is further provided with a side wall 27a which is in contact with a side plane of a unit to be supported at the edge on the side of the fulcrum 26. On the upper surface of each support tray 27 and the lowermost support section 3a, protrusions 27c are provided to engage with concave sections provided on the bottom plane of each unit.).

	Referring to Claim 5, Ariyama teaches the image reading apparatus (See Ariyama, Fig. 1, Image Forming Unit 1) according to claim 2, wherein the wide portion overlaps a curved portion of the signal wiring member curved in accordance with pivot of the second unit, in a thickness direction of the signal wiring member (See Ariyama, Figs. 5-6,Col. 5 lines 14-20, On the upper surface of each support tray 27 and the lowermost support section 3a, protrusions 27c are provided to engage with concave sections provided on the bottom plane of each unit. The position of each image forming unit 1 and each paper transport unit 2 are firmly set with the side wall 27a and protrusions 27c.).
	Referring to Claim 6, Ariyama teaches the image reading apparatus (See Ariyama, Fig. 1, Image Forming Unit 1) according to claim 2, wherein 
the accommodating portion is provided with a facing portion facing the wide portion in a length direction of the ground wiring member (See Ariyama, Fig. 19, Support frame 56 of Support Unit 3, Col. 7 lines 39-54, On both sides of these units, there are erected support frames 56 opposite to each other on a support unit 55. At the lower portions on both sides of the lower image forming unit 1a and the upper image forming unit 1b, racks 57a and 57b are fixed respectively, and the racks 57a and 57b are slidably fitted into sliding grooves 58a, 58b formed on the support frames 56. In the support frame 56, there are provided a pinion 59a which engages with one end of the rack 57a, a pinion 59b which engaged with another end of the rack 57b and a pair of gears 60a, 60b rotatably arranged to interlock with the pinions 59a, 59b. Protrusions 61a, 61b are provided at the lower portions of one end of the rack 57a and of the other end of the rack 57b. Further, safety switches 62a, 62b such as microswitch for detecting regular positions of unit 1a, 1b, 2 are disposed.).

	Referring to Claim 7, Ariyama teaches the image reading apparatus (See Ariyama, Fig. 1, Image Forming Unit 1) according to claim 1, wherein 
a part of the accommodating portion (See Ariyama, Figs. 30-31, Positioning Protrusion 93) overlaps a pivot shaft portion in an axial direction of the pivot shaft portion (See Ariyama, Fig. 31, Col. 9 lines 45-49, It is preferable to provide a positioning protrusion 93 at a position diagonal to the pivot support means 75 as shown in the figure. It is also preferable to provide a leg 94 which automatically falls down to support the leading end of the paper transport unit 2 and the image forming unit 1b at the upper stage when they are revolved as shown in FIG. 31.), the pivot shaft portion connecting the first unit and the second unit to each other (See Ariyama, Fig. 12, Col. 7 lines 9-20, in FIG. 12, when one end of the upper image forming unit 1c, for instance, is lifted upward, the upper image forming unit 1c and the upper paper transport unit 2c are inclined upward, and the engaging shafts 48 come in engagement with the engaging protrusions 52 of the stop lever 50 to maintain the inclined position.).

	Referring to Claim 8, Ariyama teaches the image reading apparatus (See Ariyama, Fig. 1, Image Forming Unit 1) according to claim 1, wherein 
the accommodating portion includes a first accommodating portion provided in the first unit and a second accommodating portion provided in the second unit See Ariyama, Figs. 11-12, Col. 6 lines 56-60, Support unit 46 is provided with guide support plates 47 erected on both sides of each image forming unit 1a-1c and each paper transport unit 2a-2c vertically stacked), and 
at least one of the first accommodating portion and the second accommodating portion is provided with a restricting portion that restricts movement of the signal wiring member in the width direction (See Ariyama, Fig. 8, Col. 5 lines 45-49, When one of the support section 3e, for instance, is pivotally retracted upward as shown in FIG. 8, the engaging piece 32 is moved until it engages with the stopper 33 and is stopped. Under the state, other support section can not be moved.).

Cited Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kadota et al. (US PG. PUB. 2007/0229590 A1) discloses An image forming apparatus having a print head that reciprocates along a guide rail includes a carriage on which the print head is mounted. The print head is supplied with ink through a tube from an ink cartridge that is arranged outside the carriage. The carriage includes an engaging portion that slidably engages the carriage with the guide rail, an urging portion that presses the guide rail against the engaging portion, and a base portion on which the urging portion is mounted. The urging portion includes an elastic member that is in contact with the base portion at one end thereof, and a wedge-shaped member that is connected to the other end of the elastic member and urged in a direction in which the guide rail is pressed against the engaging portion by the elastic force of the elastic member.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677